DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This allowability notice is in response to remarks and amendments received on 20 November 2020. Claims 1-10 are pending. Claim 1 is amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best available prior art, previously applied prior art U.S. Patent Application Publication 2016/0113293 to Zaleski et al. does not teach or properly suggest a “rotating nozzle assembly for a die machine used in conjunction with a dough extruder . . . comprising . . . a ring seal in contact with the stationary-sleeve first-end annular stepped seating surface and the radially outwardly-protruding annular nozzle ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743